DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8-11, filed 11/02/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park and Hwang (WO2016085004).
Allowable Subject Matter
Claims 2-3, 7-8, 10, and 13, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 10 and 13 teaches a limitation: “an average surface roughness, Ra, of the first and second conductive layers is 13.0 um or greater” or “an average surface roughness, Ra, of the first and second base electrodes is 1.0 um or greater” or “an average surface roughness, Ra, of the first and second base electrodes is 100 um or lower” which is not explicitly disclosed in the prior art areas searched for this action. 
Claim 2 teaches a limitation: “the first and second conductive layers include one or more nanostructures selected from a group consisting of a nanoparticle, a nanowire, a nanorod, a nanosheet, a nanobelt, a nanodisk, a nanotube, and a nanotetrapod” that is not taught in the prior art areas searched for this action.
Claim 7 teaches a limitation: “the first and second conductive layers are configured as reduction layers of the second conductive metal” that is not disclosed in the prior art areas searched for this action. 

Claim 20 teaches a limitation: “the nanostructure disposed on the surfaces of the first and second conductive layers directly contacts the first and second base electrodes, respectively” that is not taught in the prior art areas searched for this action.
Claim 21 teaches a limitation: “the nanostructure disposed on the surfaces of the first and second conductive layers directly contacts the first and second terminal electrodes, respectively” is not taught in the prior art areas searched for this action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claim 20.  Therefore, “the nanostructure disposed on the surfaces of the first and second conductive layers directly contacts the first and second base electrodes, respectively” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 4-6, 9, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US8941972) in view of Hwang (WO2016085004 attached)
Regarding Claim 1, Park teaches, in Fig. 1-3, a multilayer ceramic electronic component, comprising: a ceramic body (10) including a dielectric layer (1) and first and second internal electrodes (21,22) stacked in a third direction with the dielectric layer interposed therebetween (Fig. 2), and including a first surface (top) and a second surface (bottom) opposing each other in a third direction (Fig. 1), a third surface (back surface) and a fourth surface (front surface) opposing each other in a second direction (W direction), and a fifth surface (left surface) and a sixth surface (right surface) opposing each other in a first direction (L direction); and first (30 left) and second external electrodes (30 right) disposed on the fifth surface and the sixth surface of the ceramic body, respectively (Fig. 2), wherein the first and second external electrodes include first (31 left) and second base electrodes (31 right) including a first conductive metal (2) and reactive glass (3), in contact with the ceramic body (Fig. 3, Fig. 2), and first and second conductive layers (32 left/right) including a second conductive metal (2), disposed on the first and second base electrodes (Fig.3), respectively, but does not disclose wherein a nanostructure is disposed on surfaces of the first and second conductive layers.

	Also, it is well known in the art to use nanostructures, such as nanowires (see Nanotechnology_1, Nanotechnology_2, Padeepz) in many different electrical devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic electronic component as disclosed by Park with the nanostructures as disclosed by Hwang in order to increase the hardness and mechanical strength of a material to be used in ceramic capacitor for energy storage (Padeppz, page 9- mechanical properties, application of nanophase materials) or to lower process costs and sufficiently block the physical contact between the mounting nozzle and the external electrode (Hwang, page 6 paragraph 2) .  
Regarding Claim 4, Park and Hwang further teaches the first and second conductive layers include an ingredient different from the reactive glass (Park, column 2 lines 25-28)
Regarding Claim 5, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein the second conductive metal (Park , assume silver, column 4 lines 15-17) has a standard reduction potential higher than a standard reduction potential (see LibreTexts- silver) of the reactive glass.
Regarding Claim 6, Park and Hwang teaches the multilayer ceramic electronic component of claim 4, wherein a standard reduction potential of the second conductive metal is 0.1 V or higher (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
Regarding Claim 9, Park and Hwang teaches The multilayer ceramic electronic component of claim 1, wherein the reactive glass (Park, 3) includes one or more elements selected from a group consisting of silicone (Si) (conventional glass is SiO2), boron (B), aluminum (Al) , a transition metal, an alkali metal, an alkali earth metal, and an oxide (conventional glass is SiO2), a nitride, a carbide, and a carbonate thereof.
Regarding Claim 12, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein the first conductive metal includes at least one metal selected from the group consisting of nickel (Ni) , tin (Sn) , palladium (Pd) , platinum (Pt) , gold (Au) , silver (Ag) , tungsten (W) , titanium (Ti) , lead (Pb), and alloys thereof (Park, column 6 lines 4-7).
Regarding Claim 14, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein a standard reduction potential of the second conductive metal is 0.15 V or higher (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
Regarding Claim 15, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein a standard reduction potential of the second conductive metal is 0.20 V or higher (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
Regarding Claim 16, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein a standard reduction potential of the second conductive metal is 0.25 V or higher (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
Regarding Claim 17, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein a standard reduction potential of the second conductive metal is 0.30 V or higher (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
 Regarding Claim 18, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein a standard reduction potential of the second conductive metal is 2.87 V or less (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
Regarding Claim 19, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, wherein a standard reduction potential of the second conductive metal is 1.99 V or less (Park, assume silver, column 4 lines 15-17)(see LibreTexts- silver).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hwang, in view of Kim (US9240280).
Regarding Claim 11, Park and Hwang teaches the multilayer ceramic electronic component of claim 1, but does not teach further comprising: first and second terminal electrodes configured to cover the first and second conductive layers, respectively.
	Kim teaches, in Fig. 2, first and second terminal electrodes (plating layer) configured to cover the first and second conductive layers (Fig. 2), (column 5 lines 63) respectively
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic electronic component as disclosed by Park and Hwang with the first and second terminal electrodes as disclosed by Kim in order to enhance bonding strength when the multilayer ceramic capacitor 100 is mounted on a printed circuit board or the like by soldering (Kim , column 6 lines 1-3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MA/            Examiner, Art Unit 2848

/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848